424 P.2d 1003 (1967)
Tommy BROWN, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-14016.
Court of Criminal Appeals of Oklahoma.
March 1, 1967.
J.B. Champion, Jr., Ardmore, for plaintiff in error.
G.T. Blankenship, Atty. Gen., for defendant in error.
*1004 NIX, Presiding Judge.
Plaintiff in Error, Tommy Brown, was charged in the District Court of Carter County, Oklahoma, with the crime of Attempted Burglary Second Degree, and was sentenced to Two Years in the penitentiary. From that judgment and sentence he has appealed to this Court.
This cause was filed on June 7, 1966. A brief from the Plaintiff in Error was due within Thirty Days. None was filed, and the State filed a Motion to Dismiss. This was set for hearing four times, and stricken at the request of counsel for Plaintiff in Error. The fourth time, the Court submitted the cause on the Motion to Dismiss. On November 17, 1966, this Motion to Dismiss was overruled by the Court, and the Plaintiff given a final thirty days to file a brief. None was received by December 17, 1966, and on December 29, 1966, this cause was summarily submitted for examination for fundamental error only. See, Ashby v. State, Okl.Cr., 406 P.2d 1007; and Fryar v. State, Okl.Cr., 385 P.2d 818.
After a thorough review of this record, we are of the opinion that the defendant was afforded a fair trial, that there is no fundamental error, and that the evidence is sufficient to support the verdict of the jury.
The judgment and sentence is thereby affirmed.
BUSSEY and BRETT, JJ., concur.